ACCEPTED
                                                                                                                           04-15-00465-CV
                                                                                                               FOURTH COURT OF APPEALS
                                                                                                                    SAN ANTONIO, TEXAS
                                                                                                                      9/11/2015 5:46:53 PM
                                                                                                                            KEITH HOTTLE
                                                                                                                                    CLERK


                                           NO. 04-15-00465-CV
                                                     FILED IN
 ____________________________________________________________
                                                     4th COURT OF APPEALS
                                                      SAN ANTONIO, TEXAS
                           IN THE COURT OF APPEALS   09/11/2015 5:46:53 PM
                       FOURTH SUPREME JUDICIAL DISTRICT KEITH E. HOTTLE
                                                              Clerk
                                         SAN ANTONIO, TEXAS


                                         ADOLFO MARTINEZ,
                                               APPELLANT,
                                                   VS.
                                        NOEL P. BENAVIDES, ET AL.,
                                               APPELLEES.


                             From the 229th Judicial District Court
                                    of Starr County, Texas
                                 Trial Court Case DC-03-350
________________________________________________________________________

                              FIRST MOTION TO EXTEND TIME
                                TO FILE APPELLANT’S BRIEF
________________________________________________________________________

   TO THE HONORABLE COURT OF CIVIL APPEALS FOR THE
                  FOURTH JUDICIAL DISTRICT
   __________________________________________________________
          The Appellant ADOLFO MARTINEZ files this First Motion to
Extend the Time to File the Brief of Appellant for a term of thirty days
pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure. In
support of this First Motion to Extend Time to File Appellant’s Brief, the
Appellant would respectfully show the Court as follows:
          1. The deadline for filing the Appellant’s Brief is Saturday,
                September 12th, 2015.



WMICROSOFTWORD-RE-13-025-FIRST MOTION TO EXTEND TIME TO FILE BRIEF-04-15-00465-CV-ADOLFO MARTINEZ-2ND APPEAL
          2. The Appellant relies on the following facts to reasonably explain
                the need for the extension of thirty days to file the Appellant’s
                Brief as required by Rule 10.5b of the Texas Rules of Appellate
                Procedure:
                     A. The Appellant’s attorney has done considerable legal
                          research for the preparation of the Appellant’s Brief, but he
                          has not been able to complete the final version because his
                          time has been severely curtailed by his attending to old and
                          new clients and interviewing witnesses and visiting lands in
                          dispute in civil cases he is involved in and by his attending
                          to pre-trial and trial settings and writing trial and appellate
                          briefs including an Appellees’ Brief filed with this
                          Honorable Court of Appeals on August 27 th, 2015, and, also,
                          in the filing of pre-trial motions and original petitions in
                          other civil cases.
                     B. Further, the Appellant’s attorney has also been engaged in
                          preparing and serving discovery requests in several civil
                          cases.
                                                       PRAYER
          Therefore, the Appellant prays for an extension of thirty days to file
the Appellant’s Brief in the above- referenced and numbered appeal. The
Appellant requests that he be granted general relief.
                                                                           Respectfully submitted,


                                                                           /S/ Margil Sanchez, Jr.,
                                                                           Margil Sanchez, Jr.,
                                                                           Attorney at Law



WMICROSOFTWORD-RE-13-025-FIRST MOTION TO EXTEND TIME TO FILE BRIEF-04-15-00465-CV-ADOLFO MARTINEZ-2ND APPEAL
Margil Sanchez, Jr.
Attorney at Law
P.O. Box 297
Rio Grande City, Texas, 78582
Tel. No. 956-487-7575
Fax No. 956-487-8491
Bar I.D. No. 17570800

                                    CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the Appellant’s First Motion
for Extension of Time to File Appellant’s Brief was sent by certified mail
number 7014 3490 0000 8721 1131, return receipt requested, to Carmen
Ramirez, Attorney-at-Law, 4715 S. Jackson Road, Edinburg, Texas, 78539-
8300, on September 11, 2015.

                                                                           /S/ Margil Sanchez, Jr.,
                                                                           Margil Sanchez, Jr.
                                                                           Attorney at Law
                                    CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the Appellant’s First Motion
for Extension of Time to File Appellant’s Brief was sent by certified mail
number 7014 3490 0000 8721 1100, return receipt requested, to Edmundo
Ramirez, Attorney at Law, Ellis, Koeneke, Ramirez & Bishop, L.L.P., 1101
Chicago Ave., McAllen, Texas, 78501-4822, on September 11th, 2015.
                                             /S/ Margil Sanchez, Jr.,
                                             Margil Sanchez, Jr.
                                             Attorney at Law




WMICROSOFTWORD-RE-13-025-FIRST MOTION TO EXTEND TIME TO FILE BRIEF-04-15-00465-CV-ADOLFO MARTINEZ-2ND APPEAL